DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The step of opening (cl 11:8-11) is indefinite because it is unclear whether or not it is related to the step of inserting (cl 11:4-7).  If the components are inserted into the opened injection molding device, it should be clearly and positively recited as such.
  	The step of linearly displacing (cl 11:12-15) is indefinite because it is unclear whether or not it is related to the steps of inserting and opening (cl 11:4-11).  If the step of linearly displaced is related to the components and the opened injection molding device, it should be clearly and positively recited as such.	
  	The step of rotating (cl 11:16-19) is indefinite because it is unclear whether or not it is related to the steps of inserting, opening, linearly displacing (cl 11:4-15).  If the step of rotating the first part is related to the components, the opened injection molding 
  	The step of linearly displacing (cl 11:20-23) is indefinite because it is unclear whether or not it is related to the steps of inserting, opening, linearly displacing, and rotating the first part (cl 11:4-19).  If the step of linearly displacing the second inner mold plate is related to the components, the opened injection molding device, the linearly displaced second inner mold plates, and rotating the first part, it should be clearly and positively recited as such.
  	The step of injection molding (cl 11:24-25) is indefinite because it is unclear whether or not it is related to the steps of inserting, opening, linearly displacing, rotating the first part, and linearly displacing (cl 11:4-23).  If the step of injection molding is related to the components, the opened injection molding device, the linearly displaced second inner mold plates, the rotated first part, and linearly displaced second inner mold plates, it should be clearly and positively recited as such.
  	The step of moving the first intermediate products by the handling device (cl 11:31-34) is indefinite because it is unclear whether or not it is related to steps a-g (cl 11:4-30).  If the step of moving the first intermediate products by the handling device is related to steps a-g, it should be clearly and positively recited as such. 	
  	The step of rotating (cl 11:35-36) is indefinite because it is unclear whether or not it is related to steps a-h (cl 11:4-34).  If the step of rotating is related to steps a-h, it should be clearly and positively recited as such.

  	Step k (cl 11:41-42) is indefinite because it is unclear whether or not it is related to steps a-j (cl 11:4-40).  If the step of rotating is related to steps a-j, it should be clearly and positively recited as such.
  	Step l (cl 11:43-46) is indefinite because it is unclear whether or not it is related to steps a-k (cl 11:4-42).  If the step of rotating is related to steps a-k, it should be clearly and positively recited as such.
  	Step m (cl 11:47-48) is indefinite because it is unclear whether or not it is related to steps a-l (cl 11:4-46).  If the step of rotating is related to steps a-l, it should be clearly and positively recited as such.
  	Step n (cl 11:49-50) is indefinite because it is unclear whether or not it is related to steps a-m (cl 11:4-42).  If the step of rotating is related to steps a-m, it should be clearly and positively recited as such.
 	Corrections are required.

Claims 1-10 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 8360764 teaches injection molding using a rotating center core.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744